Citation Nr: 1235612	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-41 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) "Tiger Team" in Cleveland, Ohio.  Jurisdiction of the appeal is retained by the RO in Oakland, California.
 
The Veteran's appeal was remanded by the Board in April 2011 and March 2012.

The Board notes that a large number of VA treatment records were added to the Veteran's electronic file on May 10, 2012.  A supplemental statement of the case (SSOC) issued later in May 2012 does not specifically reference these documents.  Regardless, a new SSOC is not indicated as most of these documents were previously reviewed in a prior SSOC, and the remaining records are not pertinent to the issue of whether the Veteran's current hearing loss is related to service.

In August 2012, the Board sent a letter to the Veteran notifying him that the Veterans Law Judge (VLJ) who conducted his February 2011 hearing was no longer employed by the Board and that he had the right to have another hearing before a VLJ who would make the final determination in his appeal.  38 C.F.R. § 20.707 (2011).  He was instructed to respond to the letter within 30 days and informed that if he failed to respond, the Board would assume he did not want another hearing.  He did not respond. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

The Veteran's current bilateral hearing loss disability first manifested many years after separation from service, and the most probative evidence indicates that the Veteran's current bilateral hearing loss is not related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated as a result of the Veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In September 2008, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records and VA medical records.  The Veteran has been provided VA audiometric examinations.  The Veteran and his spouse have provided testimony at a hearing.  In May 2011 the Veteran stated that there were no hearing tests during his civilian employment years.  The Veteran has not asserted, and the record does not indicate, that there are any additional obtainable pertinent records.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2011); Hensley, 5 Vet. App. at 159-60.

III.  History and Analysis

The Veteran asserts that he developed bilateral hearing loss due to noise exposure during service.  In February 2011 he testified that he was an aviation machinist mate and an aerial gunner.  He stated that he did not wear hearing protection during service and that a 50 caliber machine gun was right by his ear.  He testified to noise exposure from aircraft engines.  He reported that he first noticed having hearing loss about half-way through his service.  The Veteran's spouse testified that the Veteran had his hearing tested at a health fair 20 years previously and it had shown hearing loss.  She said that they no longer had the results of that test.  As explained below, the Board finds that the most probative evidence indicates that the Veteran's current hearing loss is unrelated to service.

The Veteran's service treatment records show that voice testing of the Veteran's hearing was 15/15 in both ears on entry into service in March 1944, and again on separation from service in May 1946.  

The first audiometric examination report of record is a June 2008 VA hearing evaluation report which revealed the Veteran to have bilateral hearing loss.  

In July 2008 the Veteran submitted his claim for service connection for bilateral hearing loss.  He indicated on his claim form that his hearing loss disability began in June 1944.

On VA examination in July 2009 the Veteran reported difficulty hearing for the past several years.  The Veteran stated that his noise exposure during service included aircraft engines and a 50 caliber machine gun.  He also reported not being able to hear for three or four days after a 5-inch gun went off near him.  He denied use of hearing protection in service.  The Veteran reported that he used hearing protection subsequent to service when engaged in hunting, woodworking and drag racing.  Audiometric testing revealed the Veteran to have bilateral hearing loss.  

The VA examiner noted that the Veteran only reported difficulty with his hearing for several years and that the Veteran left service more than 60 years ago.  She stated that hearing loss related to significant acoustic trauma in the Navy would have been noted during, or shortly after, discharge from duty.  She also noted that the configuration of the Veteran's hearing loss was not consistent with that typically seen from noise exposure, but was more consistent with that seen with age-related hearing loss.  She opined that the Veteran's bilateral hearing loss was not related to military noise exposure.

On his October 2009 substantive appeal the Veteran stated that his hearing difficulty was first noted around 1976, when his wife complained that he needed everything louder.  

The Veteran was afforded another VA audiometric examination in May 2011.  The Veteran reported excessive noise exposure during service and denied using hearing protection while in service.  The Veteran stated that he hunted for 30 years without using hearing protection and that he engaged in woodworking without hearing protection.  He reported that he did use ear protection when engaged in his drag racing hobby.  The examiner reviewed the Veteran's claims file and noted that the 15/15 levels noted in service are considered normal for the whispered voice test.  The VA examiner opined that the Veteran's current bilateral hearing loss is not caused by the Veteran's military acoustic trauma.  The audiologist stated that she based her opinion on the Veteran's report that his hearing loss began approximately 35 years after discharge from service and due to the gradually sloping configuration of the Veteran's hearing loss being more consistent with age-related hearing loss.  She also noted that the Veteran did not file a claim for service connection for hearing loss until 62 years following discharge from service.

In April 2012 the Veteran's claims file was again reviewed by the May 2011 VA audiologist.  The examiner stated that she conceded that the Veteran was exposed to excessive noise while in service.  She further conceded that the Veteran experienced a temporary hearing threshold shift from the near gun fire (5-inch gun) in service.  She noted that the human ear can experience a temporary shift in hearing when exposed to a loud noise and that the temporary shift is not related to hearing loss that comes on years later.  The examiner also accepted as true the Veteran's spouse's testimony that she first observed the Veteran's having hearing loss in 1965.  Even accepting all these factors as true, the examiner was still of the opinion that the Veteran's current bilateral hearing loss is not due to military acoustic trauma.  The examiner stated that her opinion was based on a number of factors, including the configuration of the Veteran's hearing loss being indicative of age-related loss, the passage of 19 years after discharge before the wife noticing hearing loss, the Veteran having been exposed to additional noise as a civilian, and the fact that the first documented hearing loss was not until 2008. 

The Board does not find the Veteran's statements regarding the length of time he has had hearing loss to be credible.  This is because his statements have been contradictory.  In July 2009 the Veteran reported only a several-year history of hearing loss, but in October 2009 he indicated that hearing loss had been noticed as far back as 1976.  

The Board recognizes the Veteran currently has hearing loss and does not dispute the Veteran's contentions regarding significant noise exposure during active duty service.  Nevertheless, the fact remains that the Veteran had no documented complaints of hearing loss during service, that on discharge the Veteran was not noted to have hearing loss, and that hearing loss was not documented until many years after discharge from service.  Furthermore, there are three audiological opinions against the Veteran's claim and no audiological opinions in support of the Veteran's claim.  As noted above, the VA audiologists provided detailed reasons and bases for their opinions.  They noted that the configuration of the Veteran's hearing loss is typical of an age-related loss and not of a noise-induced loss.  They also noted that hearing loss was not verified until many years after discharge from service and that the Veteran had significant civilian noise exposure.  The three negative audiological opinions are all well supported by the evidence of record and the Board therefore finds that the most probative evidence weighs against the Veteran's claim. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for bilateral hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


